DETAILED ACTION

	The response dated 10-17-2022 is acknowledged.
	Claims included in the prosecution are 1-2, 4, 13, 16, 37-38, 40, 42-43 and 46. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-2, 4, 13, 16, 37-38, 40, 42-43 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
      It is unclear what MIRE-269 in claim 1 means and whether the term in parenthesis is indeed the limitation
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	1-2, 4, 6, 11, 13, 16, 27-30, 35, 37-38 and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Lenk (5,262,168) in view of Venkatraman (US 2015/0190359)  OR  Lenk (5,262,168) in combination with WO 96/25147, further in view of Venkatraman (US 2015/0190359)   
Lenk discloses loading of prostaglandins into liposomes using pH gradients. The prostaglandins include, PGE1, PGE2, PGG and PGF. According to Lenk, the internal and external pH can be adjusted from pH 3.0 to 11.0 and buffers could be sodium carbonate or bicarbonate buffer (Abstract, col. 5, lines35-66, col. 7. Line 39 through col. 10, line 22 and claims. Further according to Lenk, 50 to 100 % of prostaglandin could be encapsulated. The liposomes could be formed using phosphatidylcholine, phosphatidylserine, phosphatidic acid by themselves or in combination. The liposomes further contain cholesterol and saccharides (col. 9, line 32 through col. 10 line 65). Although Lenk does not teach the claimed amount of bicarbonate in the internal medium and external medium, since Lenk teaches the establishment of a pH gradient using a bicarbonate buffer it is deemed obvious to one of ordinary skill in the art to manipulate the basic method of loading of prostaglandins inside the liposomes using pH gradient using this salt gradient to obtain the best possible results. As noted from the amendment, applicant amends instant claims to recite ‘consisting essentially of ‘. It is well-known in the art of liposomes that cryopreservatives such as saccharides are added then the liposome formulation is lyophilized for stability and that they are not needed for loading active agents,
	WO discloses loading of weakly acid drugs into liposomes using pH gradients. The weakly acid drugs include steroids According to WO, the internal and external pH can be adjusted with acidic inside and basic outside or basic inside and acidic outside and using sodium bicarbonate (200 mM at a selected pH 5-9). The liposomes are formed using combination of HSPC, cholesterol and PEG-DSPE. Although WO teaches the internal bicarbonate concentration, (the liposomes are prepared in 200 mM bicarbonate for e.g., at a selected pH. E.g., 5-9) (Abstract, pages 3-5, 11-17 and 21-24). WO does not specifically teach the claimed amount of bicarbonate in the external medium; however, since the loading of the active agent is dependent on taking advantage of the pH gradient, it would have been obvious to one of ordinary skill in the art to adjust the concentration of bicarbonate outside to suitable amounts for the active agent to load within the liposomes. Although WO does not specifically teach prostaglandins or prostacyclin, since it teaches a variety of drugs it would have been obvious to one of ordinary skill in the art to encapsulate any weakly acid drug including prostaglandins and prostacyclin with a reasonable expectation of success. One of ordinary skill in the art would be motivated further to encapsulate prostaglandins since Lenk teaches encapsulation of these compounds by a similar method of loading. Although WO does not teach treatment of respiratory diseases, since it teaches anti-inflammatory steroids and since steroids are known treatment of inflammation or lungs, it would have been obvious to one of ordinary skill in the art to treat respiratory conditions with a reasonable expectation of success. As noted from the amendment, applicant amends instant claims to recite ‘consisting essentially of ‘. It is well-known in the art of liposomes that cryopreservatives such as saccharides are added then the liposome formulation is lyophilized for stability and that they are not needed for loading active agents as is evident from the examples of WO. 
	Venkatraman discloses prostaglandins encapsulated in liposomal compositions. According to the method disclosed by Venkatraman, the liposomes contain only the phospholipids and no cryoprotectants are added (Abstract, 0007, 0016 and examples). 
	Although Lenk does not recite the mM values of bicarbonate, one of ordinary skill in the art would very the amounts of bicarbonate inside and outside since Lenk teaches pH values can be varied from 3-11 to establish the gradient and bicarbonate is used as a buffer to establish the pH gradient. One of ordinary skill in the art would be motivated to use 200 mM bicarbonate buffer in view of the teachings of WO which teaches 200 mM bicarbonate for loading prostaglandins using a gradient. The preparation of liposomes without a cryoprotectant would have been obvious since cryoprotectants protect the liposomes when they being dried or lyophilized and Venkatraman teaches that liposomes can be prepared without the use of cryoprotectants.
As discussed above, Lenk in examples includes saccharides which are cryo-preservatives.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues claims 1 and 16 now define the liposomes as consisting essentially of first phospholipid, second phospholipid and cholesterol. The Examiner points out that Lenk teaches these components of liposomes.
Applicant argues that Lenk fails to teach both the pH of the external medium as claimed and minimizing the bicarbonate salt to less than 2 % or complete exclusion thereof. According to applicant Lenk teaches a prostaglandin-lipid formulation in which the final pH of the external liposome solution is about 2.5 to 4.5, preferably 3.0; however, typical prostaglandins, e.g., as listed in able 1 of the instant specification, range from 3.5 to 4.77. 
These arguments are not persuasive. With regard to pH of the external and internal medium, Lenk teaches loading either internal acidic and external alkaline or internal basic and external acidic as applicant’s table in response indicates the external pH of 3.5 whereas in instant case according to the table it is above 3.8. It is unclear whether the difference of 0.3 units between Lenk and instant invention makes a difference and the amount of bicarbonate of 2 % leads to unexpected results with numerous claimed various weakly acidic drugs claimed.
Furthermore, as pointed out in the earlier action Lenk teaches that a pH gradient establishment pH to load prostaglandins with either acidic or basic interior pH and the internal and external pH can be adjusted from pH to 11.0 to establish a pH gradient using either citrate or phosphate or bicarbonate buffer at about pH 5 to about 6 or even pH 8. It is well-known in the art of liposomes that the pH gradient can be established with 1 unit difference or using 2-4 unit difference. The Examiner has cited before, the references of  Barnette (US 2011/0104052) and Zalipsky (US 2006/0159736) in this context (see 0268 of Barnett and 0008 of Zalipsky). Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the conditions of a desired pH gradient in view of prior art teachings. 
The Examiner has already stated in the previous action that instant specification does not define what the expression ‘external medium substantially free of bicarbonate salt’ means. The only paragraph 0049 recites the expression:” the external medium is substantially free of”” but does not define the term in terms of moles. 
	Applicant’s arguments that claims now recite ‘conisting essentially of’ and point out without a drying protectant the encapsulation is less compared to with drying protectant in Lenk are not persuasive. The drying protectant is hydrophilic and therefore will be present in the internal aqueous compartment and external medium and part of the liposomal bilayer; therefore, consisting essentially of is applicable to lipid bilayer and not the composition itself since 1st line of claim 1 recites ‘comprising. 
In essence, the unexpected results argued by applicant are not commensurate in scope with respect to the weak acid drugs. The affidavit submitted by Pei Kan shows that the liposomes were prepared using HSPC:mPEG-DSPE and encapsulation of Iloprost. However, applicant amends claim 1 reciting a mixture of two phospholipids (first phospholipid (a phosphatidylcholine) and a second phospholipid which is a phosphatidylglycerol. The results thus, are not commensurate in scope in terms of the active agent encapsulated and the phospholipids used for the formation of liposomes. With regard to applicant’s arguments that Examples 4 and 5 of the present application utilize liposome compositions comprising cholesterol and Lenk’s compositions did not include cholesterol, the Examiner points out that Lenk does teach cholesterol.  The previous affidavits submitted by applicants were addressed before by the examiner (see Office action 7-12-2021).
	Applicant argues that WO 96 fails to teach or suggest the claimed amount of bicarbonate in the external medium, as well as prostaglandins or prostacyclins. And WO 96 further differs from the claimed invention by failing to teach the claimed pH of the external medium is above the pKa of the weak acid drug and less than about 7.
	These arguments are not persuasive since WO teaches loading of weakly acidic drugs, the steroids  The weakly acid drugs include steroids claimed in instant claim 1.  According to WO, the internal and external pH can be adjusted acidic inside and basic outside or basic inside and acidic outside and using sodium bicarbonate (200 mM at a selected pH 5-9). 
	Applicant argue that Venkatraman does not provide motivation to change Lenk or combination of Lenk and WO 96 to include an external medium that has a pH above the pKa of the weak acid drug. This argument is not persuasive since Venkatraman is combined for  its teaching that liposomes with prostaglandins can be prepared without a cryoprotectant.
3.	Claims 1-2, 4, 13, 16, 37-38, 40, 42-43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lenk (5,262,168) in view of Venkatraman (US 2015/0190359)  OR  Lenk (5,262,168) in combination with WO 96/25147, further in view of Venkatraman (US 2015/0190359)as set forth above, further in view of Jolck (US 2014/0328897).
The teachings of Lenk, Venkatraman and WO have been discussed above. As pointed out above, both Lenk and WO do not specifically teach the encapsulation of prostacyclin.
Jolck teaches liposomal compositions. According to Jolck prostaglandins and prostacyclin could be encapsulated within the liposomes (Abstract and 0117).
It would have been obvious to one of ordinary skill in the art to use prostacyclin as the weak acid drug in the liposomes of Lenk or WO with a reasonable expectation of success since liposomal encapsulation of prostacyclin is known in the art as evident from Jolck.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The Examiner has already addressed applicant’s arguments regarding Lenk and WO 96. Applicant provides no specific arguments regarding Jolck. Applicant’s arguments regarding unexpected results have been addressed above and in previous actions.
4.	Claims 1-2, 4, 13, 16, 37-38, 40, 42-43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over 1) Lenk (5,262,168) in view of Venkatraman (US 2015/0190359)  OR  Lenk (5,262,168) in combination with WO 96/25147, further in view of Venkatraman (US 2015/0190359); 2)  Lenk (5,262,168) in view of Venkatraman (US 2015/0190359)  OR  Lenk (5,262,168) in combination with WO 96/25147, further in view of Venkatraman (US 2015/0190359) both as set forth above, further in view of Jolck (US 2014/0328897)as set forth above, further in view of Barenholz (US 2013/0052259).
The teachings of Lenk, Venkatraman, Jolck and WO have been discussed above. What is lacking in Lenk, Jolck and WO is the use of a cationic lipid such as DC cholesterol or DDAB.
Barenholz while disclosing liposomal containing weak acid drugs teaches the inclusion of cationic lipids such as DC cholesterol or DDAB. The liposomes are loaded with drugs by a pH gradient (Abstract, 0008, 0030, 0034-0041, 0051. 0081-0095 and 0140).
It would have been obvious to one of ordinary skill in the art to include a cationic lipid with the bilayer forming phospholipids while loading a weak acid drug with a reasonable expectation of success since such an inclusion produces a charge on the liposome and since Barenholz teaches that cationic lipids can be included in the liposomes when loading weak acid drugs.
Applicant’s arguments have been fully considered, but are not found to be persuasive. The Examiner has already addressed applicant’s arguments regarding Lenk and WO. Barenholz is combined for its teaching of inclusion of cationic lipids and loading of weakly acidic drugs using pH gradient. This loading of the weakly acidic drugs by pH gradient would be similar whether the gradient is acidic interior or alkaline interior and irrespective of pKa of the drug and applicant has not shown that be otherwise.
The affidavit by Pei Kan has been fully considered, but are not found to be persuasive. First of all, it is unclear whether the results are based on single experiment of different experiments with a statistical evaluation. Furthermore, the affidavit submitted by Pei Kan shows that the liposomes were prepared using HSPC:mPEG-DSPE for the encapsulation. However, applicant amends claim 1 reciting a mixture of two phospholipids (first phospholipid (a phosphatidylcholine) and a second phospholipid which is a phosphatidylglycerol and cholesterol. The results thus, are not commensurate in scope in terms of the phospholipids used for the formation of liposomes.
			DOUBLE PATENTING REJECTION
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-2, 4, 13, 16, 37-38, 40, 42-43 and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9-10, 12, 14-116, 18-19, and 22-24 of copending Application No. 15/930,532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in both applications are drawn to liposomal compositions containing weak acid drug. Claims in instant application, define the drug as a prostaglandin, treprostinil and Iloprost and other weakly acid drugs and define the buffer in terms of amounts of bicarbonate and define the external pH value of less than about 7 whereas the claims in said copending application recite treprostinil and Iloprost and bicarbonate buffer in a range of molar quantities. These limitations are encompassed in the claims of said copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
6.	Claims 1-2, 4, 13, 16, 37-38, 40, 42-43 and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/568,801 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in both applications are drawn to liposomal compositions containing weak acid drug and weak acid salt; the claims in the reference application define the release rate of the weak acid drug, treprostinil.  The dependent claim 6 in the reference application defines the weak acid salt as the bicarbonate salt. Instant claims and the claims in the reference application are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. 
	 
7.	Claims 1-2, 4, 13, 16, 37-38, 40, 42-43 and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-43  of copending Application No. 16/404,272 (reference application, now US 11,229,616). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in both applications are drawn to liposomal compositions containing weak acid drug and weak acid salt; the claims in the reference application define the phospholipids involved in the formation of the liposomes and define the weak acid drug as treprostinil define the release rate of the weak acid drug.  The dependent claim in said patent defines the weak acid salt as the bicarbonate salt. The claims in said co-pending application are generic in terms of the bicarbonate and thus,  instant claims and the claims in said patent are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant argues to the above double patenting that the provisional rejections will be dealt with when the cited claims are considered allowable. The rejections are maintained.
	 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612